Exhibit 10.5

2012 AMENDMENT TO THE

PRIDE INTERNATIONAL, INC.

2004 DIRECTORS’ STOCK INCENTIVE PLAN

(As Amended and Restated Effective March 26, 2008 and

As Assumed by Ensco plc as of May 31, 2011)

THIS AMENDMENT is effective the 14th of May 2012, by Ensco plc, having its
principal office in London, England (hereinafter referred to as the “Company”).

WITNESSETH:

WHEREAS, on February 19, 2004, the board of directors of Pride International,
Inc., a Delaware corporation (“Pride”), adopted the Pride International, Inc.
2004 Directors’ Stock Incentive Plan which became effective as of that date and
was approved by the stockholders of Pride on May 18, 2004, and which was
subsequently amended and restated by the board of directors of Pride effective
March 26, 2008, with stockholder approval on May 19, 2008 (the “Plan”);

WHEREAS, the Plan was subsequently amended and assumed by the Company in its
merger with Pride, effective as of May 31, 2011;

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized and
approved this 2012 Amendment to the Plan by unanimous written consent on May 8,
2012; and

WHEREAS, the Company now desires to adopt this 2012 Amendment to Plan for the
purpose of (i) deleting the definition of “ADS” in Section 2 of the Plan,
(ii) amending the definition of “Common Stock” in Section 2 of the Plan, and
(iii) amending Section 4 of the Plan to remove references to ADSs held in
reserve by a subsidiary of the Company;

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the Company hereby adopts the following 2012 Amendment to the Plan:

1. Section 2 of the Plan is hereby amended by deleting the definition “ADS.”

2. The definition of “Common Stock” in Section 2 of the Plan is hereby amended
in its entirety to read as follows:

“Common Stock” means Class A ordinary shares of the Company, nominal value
US$0.10 per share. All references in the Plan to ADSs shall be read and
considered to be references to shares of Common Stock, unless the context
otherwise requires, and all references (specific or otherwise) to “stockholders
of the Company” shall be read and considered to be references to holders of
shares of Common Stock, unless the context otherwise requires, and all
provisions of the Plan shall be consistently interpreted and applied.

3. Section 4 of the Plan is hereby amended to read as follows:

4. Common Stock Available for Awards. No Award made wholly or partly in Common
Stock (including SARs, Restricted Stock Units or Options which may be exercised
for or settled in Common Stock) shall be granted if it shall result in the
aggregate number of shares of Common Stock issued under the Plan plus the number
of shares of Common Stock not issued but covered by or subject to Awards then
outstanding under the Plan (after giving effect to the grant



--------------------------------------------------------------------------------

of the Award in question) exceeding 540,000 shares. Upon allocation of all
shares of Common Stock available for Awards under the Plan, no further Awards
shall be made under the Plan prior to approval by the Company’s stockholders of
additional shares of Common Stock Awards under the Plan. The Board and the
appropriate officers of the Company shall from time to time take whatever
actions are necessary to file required documents with governmental authorities
and stock exchanges and transaction reporting systems to make shares of Common
Stock available for issuance pursuant to Awards. Common Stock related to Awards
that are forfeited or terminated, expire unexercised, are settled in cash in
lieu of Common Stock or in a manner such that all or some of the shares covered
by an Award are not issued to a Participant, or are exchanged for Awards that do
not involve Common Stock, shall immediately become available for Awards
hereunder. The Committee from time to time adopt and observe such rules and
procedures concerning the counting of shares against the Plan maximum or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange on which the Common Stock is listed or any applicable
regulatory requirement. Shares of Common Stock used to satisfy the exercise of
Options that are assumed by the Company in connection with the merger between
Pride International, Inc. and the Company shall be authorized but unissued
shares of Common Stock.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this 2012 Amendment to the Pride
International, Inc. 2004 Directors’ Stock Incentive Plan to be signed on its
behalf by and a its duly authorized officer, effective as first above written.

 

ENSCO PLC /s/ Christopher T. Weber By:  

Christopher T. Weber

Its:   Vice President – Treasurer